Citation Nr: 0317559	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $12,620.79 plus interest.


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo




INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Committee determined the veteran had exhibited 
bad faith in his dealings with VA and, consequently, denied 
his claim for waiver of a loan guaranty debt.


FINDINGS OF FACT

1.  In February 1988, the veteran and his wife purchased a 
home with a VA guaranteed home loan.

2.  There was a default on the VA guaranteed loan resulting 
in a foreclosure sale of the subject property in August 1998.  
VA paid the lender's loan guaranty claim and the related debt 
to the government, and the principal amount of $12,620.79 
was charged to the veteran.

3.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.


CONCLUSIONS OF LAW

1.  After default by the veteran in payment of his VA 
guaranteed loan, there was a loss of the property that served 
as security for that loan.  38 U.S.C.A. § 5302(b) (West 
2002); 38 C.F.R. § 1.964(a)(1) (2002).

2.  Waiver of recovery of the loan guaranty indebtedness in 
question is not precluded by law.  38 U.S.C.A. § 5302(c), 38 
C.F.R. § 1.964(a)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), 
and the implementing regulations are found at 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.326 (2002).  This new law redefined 
VA's obligations insofar as the duty to assist and included 
an enhanced duty to notify a veteran of information and 
evidence needed to substantiate a claim for VA benefits.  
This change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, November 9, 2000, 
or filed before that date and not yet final.  38 U.S.C.A. § 
5107 (West 2002); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

This new law does not preclude the Board from adjudicating 
the preliminary issue of whether the veteran acted in bad 
faith, creating his debt to VA.  This is because the Board is 
taking action favorable to him by finding that there was no 
bad faith.  And the Board is making this important 
preliminary determination prior to remanding his claim to the 
RO for further consideration of his waiver request on the 
basis of equity and good conscience.  So this poses no 
potential risk of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

The veteran's request for a waiver of the recovery of 
indebtedness created by his default on the VA guaranteed home 
loan has been denied as a matter of law based on a finding of 
bad faith.  In this regard, the recovery of an indebtedness 
may not be waived if there exists evidence of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining such waiver.  
38 U.S.C.A. § 5302(c).  See also Sabonis v. Brown, 6 
Vet. App. 426 (1994).



A review of the file reveals that the veteran and his wife 
obtained a VA guaranteed home loan in February 1988 and 
utilized the proceeds of the loan to purchase real property 
which was used as security for the loan.  Integral to the 
loan agreement was that the veteran and his wife would be 
responsible to VA for any loss resulting from a subsequent 
default and foreclosure on the subject property.  
And unfortunately, problems with payments ensued.

In explaining why his payments fell into arrears, the veteran 
indicated that he was going through a divorce, also had a 
problem with the renters and/or roommates of the house, was 
attempting to replace them, and simply did not have the money 
to pay his mortgage.

A Notice of Default and Intent to Foreclose, VA Form 26-
6850a, shows the first uncured default on the mortgage was 
the November 1997 payment.  The RO obtained documents from 
the mortgage holder showing the loan servicing history after 
November 1997.  In April 1998, the bank informed the veteran 
that it was beginning foreclosure proceedings.  The unpaid 
principal and interest amount of the loan at that time was 
$79,167.  In August 1998, the foreclosure sale was held and 
the property was sold for $68,824.  Additional expenses 
associated with foreclosure brought the total indebtedness of 
the veteran to $12,620,79.  

In September 1999, the veteran filed a request for waiver of 
the loan guaranty indebtedness.  He indicated that his 
divorce and subsequent child support payments contributed to 
financial difficulties.  He also stated that he made repeated 
attempts to resolve this problem prior to the foreclosure.

As noted at the outset, the veteran's waiver claim has been 
denied by the Committee based on a finding of "bad faith."  
The Committee apparently believed there was a lack of 
cooperation from the veteran, no contact with VA from him, 
and no attempt by him to mitigate the damages caused by his 
default on the mortgage.



The term "bad faith" has been clarified by the United 
States Court of Appeals for Veteran's Claims (Court) as 
involving "unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage with 
knowledge of the likely consequences, and results in a loss 
to the government."  See Richards v. Brown, 9 Vet. App. 255, 
257 (1996), quoting 38 C.F.R. § 1.965(b).  The Court made it 
clear that the operative language in 38 C.F.R. § 1.965(b)(2) 
limits bad faith to cases in which there is an intent to seek 
an unfair advantage.  Conversely, a mere negligent failure to 
fulfill a duty or contractual obligation is not an 
appropriate basis for a bad faith determination.  Richards, 9 
Vet. App. at 257, 258.

After reviewing the facts of this particular case, and giving 
all possible benefit of the doubt to the veteran, the Board 
is unable to find that there was the necessary intent on his 
part to take unfair advantage of VA.  Obviously he had 
problems making his payments, much less on time, and he has 
explained that he simply did not have sufficient income to 
make them while, at the same time, undergoing a stressful 
divorce.  It is true there is no record of him even making an 
attempt to contact VA to possibly explore alternatives to 
foreclosure, but that failure is more in the way of a 
negligent failure to fulfill a duty, rather than an active 
intent to seek an unfair advantage from his unfortunate 
situation and circumstances.  Accordingly, there is no 
statutory bar to the waiver of recovery of his loan guaranty 
debt.


ORDER

Entitlement to waiver of the recovery of a loan guaranty 
indebtedness of $12,620.79 is not precluded as a matter of 
law.  To this extent, and this extent only, the appeal is 
granted subject to the further development directed in the 
REMAND that follows.




REMAND

In view of the Board's finding that waiver of recovery of the 
overpayment in question is not precluded as a matter of law, 
preliminary consideration of the veteran's waiver claim under 
the principles of equity and good conscience is necessary 
before the Board makes its own determination concerning this.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:  (1) the fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the veteran, (5) the unjust enrichment of 
the veteran, and (6) whether the veteran changed positions to 
his or her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1965(a) (2002).

The RO should review the veteran's request for waiver of the 
overpayment in light of the above standard of equity and good 
conscience.  To this end, the RO should obtain all relevant 
evidence, including copies of all appropriate tax returns, 
divorce decree, records of child support payments from the 
veteran, any other evidence of his financial status, or any 
other evidence the RO finds necessary and relevant.

The provisions of the VCAA regarding the duties to notify and 
assist still apply in this appeal, on remand, so the RO 
should follow all appropriate procedures to ensure all 
assistance required by the VCAA is provided.



Accordingly, this case is hereby REMANDED for the following 
action:

1.  Obtain any additional evidence that 
is necessary to adjudicate the veteran's 
claim for waiver of recovery of the loan 
guaranty indebtedness.  This evidence 
should include, but is not limited to, 
all records of his financial status-
including his tax returns, and any other 
evidence the RO finds relevant to its 
determination.  Pursuant to the VCAA, the 
RO also should inform the veteran of the 
evidence needed to grant his claim and of 
whose ultimate responsibility, his or 
VA's, it is for obtaining the necessary 
supporting evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 373 
(2002).

2.  After undertaking all additional 
development of the evidence deemed 
necessary, the Committee should then 
review the record and determine whether 
the veteran's waiver claim can be granted 
under the principles of equity and good 
conscience.  38 C.F.R. § 1.965.  
If his claim remains denied, send him an 
appropriate supplemental statement of the 
case (SSOC) and give him an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  The Board intimates no opinion as 
to the ultimate resolution of the appeal by this remand. The 
purpose of this remand is to provide the veteran due process 
of law.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


